  Case 3:19-mj-00152-RCY Document 1 Filed 11/12/19 Page 1 of 2 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division



UNITED STATES OF AMERICA

       V.

                                                              Criminal No. 3:19mj   52
MONTONIQUE WOODSON,

               Defendant.




                                 CRIMINAL INFORMATION



       THE UNITED STATES ATTORNEY CHARGES THAT:


                                          COUNT ONE


       On or about January 11, 2017,in the Eastern District of Virginia, the defendant,

MONTONIQUE WOODSON,a United States Postal Service employee, did knowingly and

willfully obstruct or retard the passage ofthe mails by failing to deliver and retaining mail
entrusted to her in her capacity as a mail carrier such that the mail was not delivered to the

addressed recipients.

       (In violation of Title 18, United States Code, Section 1701.)




                                          COUNT TWO


       On or about March 7,2017,in the Eastern Distiict of Virginia, the defendant,

MONTONIQUE WOODSON,a United States Postal Service employee, did knowingly and
  Case 3:19-mj-00152-RCY Document 1 Filed 11/12/19 Page 2 of 2 PageID# 2




willfully obstruct or retard the passage ofthe mails by failing to deliver and retaining mail
entrusted to her in her capacity as a mail caiiier such that the mail was not delivered to the
addressed recipients.

       (In violation of Title 18, United States Code, Section 1701.)



                                                      G.ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY



                                              By:
                                                      Kaitlin G. Cooke
                                                      Assistant United States Attorney
